 


109 HCON 289 IH: Supporting the goal and mission of America Recycles Day.
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 289 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Inslee (for himself and Mr. Shays) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goal and mission of America Recycles Day. 
  
Whereas America Recycles Day is on November 15, 2005; 
Whereas America Recycles Day is an annual national awareness event, the mission of which is promoting the social, environmental, and economic benefits of recycling and buying recycled-content products; 
Whereas the goal of America Recycles Day is to increase the purchase of recycled-content products and recycling throughout America; 
Whereas Americans have a long tradition of recycling; 
Whereas, in 1896, the first recycling center was established in New York City, and, by 1989, the Environmental Protection Agency had set a national waste reduction and recycling goal, and 26 States had enacted laws making recycling an integral part of their solid waste management plans; 
Whereas, in 2003, homes, businesses, and institutions in the United States produced more than 236,000,000 tons of municipal solid waste; 
Whereas this amounts to approximately 4.5 pounds of waste per person in the United States per day, and is almost triple the amount of municipal solid waste generated in 1960; 
Whereas the Environmental Protection Agency reports that 30 percent of municipal solid waste is recovered for recycling or composting, 14 percent is incinerated, and the remaining 56 percent is disposed of in landfills; 
Whereas a significant amount of the waste that is incinerated or sent to landfills can be recovered for recycling or composting through source separation, mechanical separation, and community-based recycling programs; 
Whereas recycling saves energy, which in turn can reduce American dependence on foreign oil and prevent pollution associated with energy production; reduces the need to extract certain natural resources; can create more jobs than incineration and landfilling; can cost communities less than other waste disposal options; supplies valuable raw materials to industry; stimulates green technology development; and reduces the need for new landfills and combustors; 
Whereas, over the past 10 years, many new markets for recycled products have been created, including remanufacturing plastic containers into other plastic containers, fleece, carpet, car parts, strapping, stuffing, bottles, pipe, lawn and garden products, injection molded products, and plastic lumber; 
Whereas, while there are many new markets for recycled products, community curbside pickup programs have decreased and recycling rates for certain recyclable household products, like plastic and aluminum containers, have decreased or stayed the same; 
Whereas Federal, State, and local governments should encourage increased recycling of recyclable household products; and 
Whereas there remains significant opportunity to increase recycling in the United States, and Americans should be encouraged to participate in educational, organizational, and legislative endeavors that promote waste separation methods, community-based recycling programs, and expanded utilization of recovered materials: Now, therefore, be it 
 
That the Congress— 
(1)supports the goal and mission of America Recycles Day; and 
(2)encourages all Federal employees to participate in promoting the social, environmental, and economic benefits of recycling and buying recycled-content products. 
 
